       Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 1 of 56
                                                                                                                                                                                       EXHIBIT




                                                                                                                                                                                                                exhibitsticker.com
   From: Craig Wright
   Sent: Monday, November 23, 2015 8:47 PM                                                                                                                                         Defense 46800
   To: Ramona Watts <ramona@          ; Stefan Matthews <stefan.matthews@demorgan.com.au>
   Subject: Fwd: RE: Hey

   SysUserProp: 88334F2CCA0D8E51C8530404366F9B82

   Fyi

   ---------- Forwarded message---------­
    From: "Patrick Paige"
    Date: 24 Nov 2015 5:26 am
    Subject: RE: Hey
    To: "Craig Wright"
    Cc:

   No prnbiem... I don't Fink it's about cornpute,s, ,1e mentioned bitcoins in ,i,s message. Mavbe they something about yours and Dav'es bitco,n invoivement.
   You want me to return his call and feel him our? ,Ve you guys close to releasing anv information on Davt-; involvement in Bitcoins?




   Patrick Paige               EnCE SCE:RS


   1880 North Congress Ave. Ste 333'

   Boynton Beach FL 33426

   Oft/Ce: 5-5 ! .40'1.30?'1

   www.computerfare11,fr:s/!c.rnm



   Note: The information contained in this message may be privileged and confidential and thus protected from disclosure. ff the reader of this message is not the intended recipient, or an employee or
   agent responsible for delivering this message to the intended recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly prohibited. If you have
   received this communication in error, please notify us immediately by replying to the message and deleting it from your computer. Thank you.




   From: CraigWright[mailto:craig@
   Sent: Thursday, November 19, 2015 1:06 PM
   To: Patrick Paige <patrick(@cornputerforens!csilc.mm>
   Subject: Re: Hey




   Thanks for the heads up. Reporters are always troubling. They ignored the stuff Dave and I did when he was alive. I don't know what has started to interest them
   now.

   The computer we are running made the top 20 within the top 500 supercomputer list so this may be new?




   The first one was COlN in 2013 just before he died and the new one is Tulip.

   Dave helped design the first one and as you !mow did a fair amount of research with me. Most yet to be completed and published.

   A worry that they are starting to be nosey now.

   Thanks again for the heads up.




      Hi Craig ... how goes it, just wanted to touch base with you. I got a call from a reporter who left a message asking about Dave and you. I don't plan to call him
      back, but Carter and I were curious if something is going on.




      Patrick Paige              EnCE:SCERS


      1880 Nonh Congress Ave. Ste 333




CONFIDENTIAL                                                                                                                                                                                  DEF_00046800
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 2 of 56
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 3 of 56
                                                                       EXHIBIT




                                                                                        exhibitsticker.com
                                                                      Defense 1674223
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 4 of 56
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 5 of 56
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 6 of 56
                                                                      EXHIBIT




                                                                                      exhibitsticker.com
                                                                     Defense 112094
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 7 of 56
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 8 of 56
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 9 of 56
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 10 of 56
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 11 of 56
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 12 of 56
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 13 of 56
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 14 of 56
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 15 of 56
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 16 of 56
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 17 of 56
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 18 of 56
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 19 of 56
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 20 of 56
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 21 of 56
                                                                      EXHIBIT




                                                                                    exhibitsticker.com
                                                                    Defense 13808
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 22 of 56
                                                                       EXHIBIT




                                                                                      exhibitsticker.com
                                                                      Defense 22208
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 23 of 56
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 24 of 56
Case
  Case
     9:18-cv-80176-BB
       9:18-cv-80176-BBDocument
                         Document
                                511-6
                                  376 Entered
                                      Entered on
                                              on FLSD
                                                 FLSD Docket
                                                      Docket 05/18/2020
                                                             01/14/2020 Page
                                                                        Page 25
                                                                             1 ofof256



                                                                                           EXHIBIT




                                                                                                              exhibitsticker.com
                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                                                                         Document Entry 376
                                         Case No. 9:18-cv-80176

    IRA KLEIMAN,
    as personal representative of
    the estate of David Kleiman,
    and W&K INFO DEFENSE RESEARCH,
    LLC

           Plaintiffs,

    v.

    CRAIG WRIGHT,

          Defendant.
    _____________________________________/

                          CRAIG WRIGHT’S NOTICE OF COMPLIANCE
                           WITH COURT’S JANUARY 10, 2020 ORDER

           Dr. Craig Wright files this Notice of Compliance with this Court’s Order dated January

    10, 2020 [D.E. 373]. Specifically, Dr. Wright notifies the Court that a third party has provided

    the necessary information and key slice to unlock the encrypted file, and Dr. Wright has

    produced a list of his bitcoin holdings, as ordered by the Magistrate Judge, to plaintiffs today.



    Dated: January 14, 2020

                                                  RIVERO MESTRE LLP

                                                  Attorneys for Craig Wright
                                                  2525 Ponce de León Blvd., Suite 1000
                                                  Miami, Florida 33134
                                                  Telephone: (305) 445-2500
                                                  Facsimile: (305) 445-2505
                                                  E-mail: arivero@riveromestre.com
                                                  E-mail: amcgovern@riveromestre.com
                                                  E-mail: zmarkoe@riveromestre.com
                                                  E-mail: zkass@riveromestre.com
                                                  Secondary: receptionist@riveromestre.com
Case
  Case
     9:18-cv-80176-BB
       9:18-cv-80176-BBDocument
                         Document
                                511-6
                                  376 Entered
                                      Entered on
                                              on FLSD
                                                 FLSD Docket
                                                      Docket 05/18/2020
                                                             01/14/2020 Page
                                                                        Page 26
                                                                             2 ofof256




                                                   By: s/ Andres Rivero
                                                   ANDRES RIVERO
                                                   Florida Bar NO. 613819
                                                   AMANDA MCGOVERN
                                                   Florida Bar No. 964263



                                      CERTIFICATE OF SERVICE

             I certify that on January 14, 2020, I served this document on all counsel of record by
    email.


                                                                       _ /s/Amanda McGovern
                                                                          AMANDA MCGOVERN




                                                      2
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 27 of 56
              EXHIBIT




                                exhibitsticker.com
            Defense HC1518378
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 28 of 56
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 29 of 56
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 30 of 56
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 31 of 56
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 32 of 56
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 33 of 56
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 34 of 56
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 35 of 56
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 36 of 56
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 37 of 56
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 38 of 56
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 39 of 56
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 40 of 56
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 41 of 56
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 42 of 56
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 43 of 56
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 44 of 56
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 45 of 56
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 46 of 56
    Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 47 of 56



               6. Actions by Consent.




               7. Counsel and Experts. The Trustees who are not Interested Persons may, by vote of a majority of
               such Trustees, at the Trust's expense, hire such employees and retain such counsel, accountants,
               appraisers or other experts or consultants whose services such Trustees may, in their discretion,
               determine to be necessary or desirable from time to time, including services to one or more committees
               established by the Trustees, and may execute any agreements, contracts, instrwnents or other documents
               in connection therewith.

               8. Voting rights. The members gain the following voting rights as defined below:




               A "Trust Company" is defined as a company founded by Dr Craig Wright or significantly
               owned by the trust (greater than 30% total shareholding).




               1 NQte:




                                                                                                       20 IP age



CONFIDENTIAL                                                                                                     DEFHC_01518398
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 48 of 56
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 49 of 56
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 50 of 56
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 51 of 56
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 52 of 56
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 53 of 56
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 54 of 56
Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 55 of 56
               Case 9:18-cv-80176-BB Document 511-6 Entered on FLSD Docket 05/18/2020 Page 56 of 56




                                           TIIE TUIJP TRUST - ORGANOGRAM




                                    Mr. €raig Steven Wright




                                           SETILOR



                                                                                       Eguator Consultants AG
                                   THE TULIP TRUST                TRUSTEE




                                          BENEFICIARIES          PROTECTOR




                                      PRIMARY
                                                                             Ang Mei Foong Ramona



                                      SECONDARY BENEFICIARIES




CONFIDENTIAL                                                                                                    DEFHC_o'1518407
